DETAILED ACTION
This is in response to amendment filed on December 21, 2020. Claims 1-20 have been canceled. Claims 41-49 are newly added. Claims 21-49 are pending.
Allowable Subject Matter
Claims 41-49 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: 
This case is allowed in light of the Terminal Disclaimer filed on December 21, 2020.
Regarding independent claims 1, 8 and 15, the closest art, Burnstein et al. (US2009/0198681 A1), disclose accessing a data repository that is configured to store parcel data for each of a plurality of real estate parcels (abstract; ¶[0016] and [0023]-[0024], Burnstein, i.e., real estate parcels are stored in the database in form of spreadsheets), the parcel data associated with each real estate parcel comprising an address number and a parcel boundary (¶ [0023], Burnstein); identifying a community of real estate parcels (¶[0016] and [0023], Burnstein, i.e., identifying the location of the prospective parcel), the community comprising a plurality of real estate parcels separated by no more than a threshold distance, at least some of the plurality of real estate parcels having spatially contiguous boundaries (¶[0027], Burnstein); calculating a community border for the community of real estate parcels (¶[0034]-[0036], Burnstein, i.e., calculating real estate parcels); identifying a group of real estate parcels in the community, wherein each of the real estate parcels in the group intersects the community border (¶[0032]-[0034], Burnstein); determining, for each real estate parcel in the group, a border intersection between the real estate parcel and the community border (¶[0032]-[0034], Burnstein); finding set of neighboring real estate parcels based at least in part on a distance between the border intersection for the real estate parcel and locations of the other real estate 
The dependent claims, being further limiting to the independent claims, definite and enabled by the Specification are also allowed.
Comments

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Other Prior Art Made of Record

1. Budlong (US 20150332419 A9) discloses Methods for the Transformation of Complex Zoning Codes and Regulations to Produce Usable Search.
2. Klein (US 20140237410 A1)/US 20120078956 A1)/(US 20110173227 A1)/(US 20090177557 A1)/(US 20070124328 A1)/(US 20060265350 A1) disclose computerized national online parcel-level map data portal.
3 Meadow et al. (US 20130191292 A1) disclose Using Drive-By Image Data to Generate a Valuation Report of a Selected Real Estate Property.
4. Pearcy et al. (US 20120066187 A1)/(US 8078594 B1)/(US 7890509 B1) disclose Parcel data acquisition and processing.
5. Pearcy et al. (US 20140074791 A1)/( US 20140188740 A1)/(US 9070176 B2)/(US 8538918 B1) disclose Systems and methods for tracking parcel data acquisition.
6. Ashby et al. (US 6336111 B1) disclose Support for alternative names in a geographic database used with a navigation program and methods for use and formation thereof.

Conclusion

The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Point of Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH B THAI whose telephone number is (571)272-4029.  The examiner can normally be reached on Mon-Friday 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HANH B THAI/Primary Examiner, Art Unit 2163                                                                                                                                                                                                        



March 5, 2021